Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  October 5, 2018                                                                    Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  157903                                                                                 David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                          Kurtis T. Wilder
                                                                                    Elizabeth T. Clement,
  _________________________________________                                                          Justices


  In re L. M. B., Minor.                                   SC: 157903
                                                           COA: 338169
                                                           Wayne CC Family Division:
                                                           16-000241-AD

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 13, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the Court of Appeals erred in determining that the trial
  court’s decisions under Section 39 of the Adoption Code, MCL 710.39, were moot in
  light of the order of filiation that entered in the paternity action; and (2) whether In re
  MKK, 286 Mich. App. 546 (2009), should be overruled. In addition to the brief, the
  appellants shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being
  served with the appellants’ brief. The appellees shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellants. A reply,
  if any, must be filed by the appellants within 14 days of being served with the respective
  appellee’s brief. The parties should not submit mere restatements of their application
  papers.

         We further direct the Clerk to schedule the oral argument in this case for the same
  future session of the Court when it will hear oral argument in In re MGR, Minor (Docket
  Nos. 157821-2).
                                                                                                              2


       The Family Law Section of the State Bar of Michigan is invited to file a brief
amicus curiae. Other persons or groups interested in the determination of the issues
presented in this case may move the Court for permission to file briefs amicus curiae.

       Motions for permission to file briefs amicus curiae and briefs amicus curiae
regarding these cases should be filed in In re MGR, Minor (Docket No. 157821-2) only
and served on the parties in both cases.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 5, 2018
       s1002
                                                                            Clerk